     Case 2:19-cv-00434-TLN-DMC Document 42 Filed 08/28/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ABEL GARCIA,                                 No. 2:19-CV-0434-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    HLA WIN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are: (1) plaintiff’s motions for an extension of time,

19   ECF No. 36 and 40; and (2) plaintiff’s motion to modify the scheduling order, ECF No. 37. All

20   motions seek additional time to file a reply to defendants’ answer. Because the Federal Rules of

21   Civil Procedure do not contemplate a reply to an answer as acceptable pleading, both motions are

22   denied as unnecessary.

23                  IT IS SO ORDERED.

24

25   Dated: August 27, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
